Name: 2007/148/EC: Commission Decision of 2 March 2007 repealing Decision 2006/694/EC prohibiting the placing on the market of curd cheese manufactured in a dairy establishment in the United Kingdom (notified under document number C(2007) 639) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  processed agricultural produce;  organisation of the legal system;  competition; NA;  EU institutions and European civil service;  Europe
 Date Published: 2007-08-24; 2007-03-03

 3.3.2007 EN Official Journal of the European Union L 65/10 COMMISSION DECISION of 2 March 2007 repealing Decision 2006/694/EC prohibiting the placing on the market of curd cheese manufactured in a dairy establishment in the United Kingdom (notified under document number C(2007) 639) (Text with EEA relevance) (2007/148/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 178/2002 of the European Parliament and of the Council of 28 January 2002 laying down the general principles and requirements of food law, establishing the European Food Safety Authority and laying down procedures in matters of food safety (1), and in particular Article 53(1)(a) thereof, Whereas: (1) During inspection missions carried out in the United Kingdom by the Food and Veterinary Office (FVO) in 2006, evidence was repeatedly received that raw milk not complying with the hygiene requirements was placed on the market and dispatched to an approved food establishment preparing dairy products intended for human consumption. Since the first on-site visit, the Commission had repeatedly informed the United Kingdom (UK) authorities of its concerns as to the risks to human health of the practice in question and had on several occasions discussed with them the technical issues linked to its assessment of the situation. (2) Given the seriousness of the situation, the failure of the UK authorities to comply with their control obligations and taking into account the presence of the product in several Member States, the Commission had consequently considered that the risk could not be satisfactorily contained unless Community-wide measures were taken, including the prohibition of the placing on the market of those products in question. (3) Commission Decision 2006/694/EC (2) laying down emergency measures in order to address the immediate and serious risk to human health caused by the presence on the Community market of products originating from Bowland Dairy Products Limited located at Fulshaw Hoad Farm, Barrowford, Lancashire BB9 6RA (Bowland), was adopted on 13 October 2006 accordingly. (4) It was foreseen that the measures provided for in this Decision be reviewed as soon as new information was made available showing that there is no risk to human health, in particular on the basis of measures taken by the UK authorities. (5) By letters of 25 and 30 January 2007, the UK authorities submitted to the Commission satisfactory evidence that all non-compliant products have been disposed of in accordance with Regulation (EC) No 1774/2002 of the European Parliament and of the Council of 3 October 2002 laying down health rules concerning animal by-products not intended for human consumption (3) and that Bowland premises have been emptied, cleaned and disinfected. In addition, the UK authorities have undertaken to ensure that future production at Bowland meets the standards laid down in Community legislation. (6) The Commission received also guarantees from other Member States that curd cheese produced by Bowland and still stored on their territory was disposed of in accordance with Community legislation. (7) Decision 2006/694/EC should therefore be repealed. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Commission Decision 2006/694/EC is hereby repealed. Article 2 This Decision is addressed to the Member States. Done at Brussels, 2 March 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 31, 1.2.2002, p. 1. Regulation as last amended by Commission Regulation (EC) No 575/2006 (OJ L 100, 8.4.2006, p. 3). (2) OJ L 283, 14.10.2006, p. 59. (3) OJ L 273, 10.10.2002, p. 1. Regulation as last amended by Commission Regulation (EC) No 2007/2006 (OJ L 379, 28.12.2006, p. 98).